DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           In claim 17, it is unclear as to what the “apex” structure is? Is it the flutes, top or bottom, or some other structure like the sides, which is not positively recited? Clarification and/or correction is kindly requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (4437850) in view of either Hoff (3179023) or WO 2014/146036).
           Ono discloses a board-making method (abstract), comprising: scoring (scorer apparatus 7; Figure 3) a paper facing (side liner B; Figure 3) with a plurality of score lines (scored lines b) at first intervals (Figure 2 shows both sides of (b) having indentions in an interval); embossing/corrugating a paper medium with a plurality of flutes at second intervals (corrugated core liner (A) is embossed/corrugated with core forming corrugator/embosser (2) to form a sinusoidal interval flute structures shown in Figure 3), combining (pasting apparatus 4; Figure 3) the paper facing (B) with the embossed medium (A) such that the score lines at first intervals are set with respect to the flutes at second intervals (paper facing (B) and embossed medium (A) are set at heating plate (6; Figure 3) different than the second intervals (i.e. interval between scores at the corner bends in figures 1 and 2 are at a larger interval than the flutes interval as shown in figure 3), scored at scorer apparatus (7) and final product reinforced corrugated cardboard (E) includes set first and second intervals). Ono fails to 
            WO ‘036 discloses teaches scoring a paper facing prior to combining the paper facing with any other paper product (Page 9, Paragraphs 3-4 and Page 10, Paragraph 1). Hoff also discloses scoring the facing/liner sheet in a fluted/corrugated board before combining it with a corrugated sheet. Refer to figures 1 and 2, wherein slitters 28 score the facing/liner sheet before combining it with a corrugated sheet.  
            Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the order of scoring the paper facing of Ono to score prior to combining the paper facing with any other paper product as taught by WO ‘036 for the purpose of avoiding unintentional crushing of the surface features that characterize the scores and further the medium will be more compliant and the impressed scores will better retain their shape during subsequent handling and processing (Page 9, Paragraphs 3-4 and Page 10, Paragraph 1 of WO ‘036). With regards to claim 10, it would be obvious to offset the intervals so that the board can be bent at the valley of the flutes/corrugations and motivated by the teachings in WO ‘036 that any combination of spacing and/or intervals can be used (page 4, second and third full paragraphs, page 5, second through forth full paragraphs, page 7, second and third full paragraphs. Ono teaches the first and second intervals are different as explained above. Hoff also sows the intervals are different in figure 3 (i.e. scores are farther apart than the flutes intervals). With regards to claim 11, any interval can have some multiple of the other (e.g. one would make them the same). With regards to claims 12 and 15, all references show a scored facing/liner adhered to the corrugated/fluted medium in the . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (4437850) in view of either Hoff (3179023) or WO 2014/146036) as applied to claims 9-12 and 15-17 above, and further in view of Nakano (2011/0226847.
           The combination of the primary references teach the invention substantially as claimed except for the 5mm spacing of the scores. 
          Nakano teaches it is known to space the scores in a facing sheet at 5mm intervals. Refer to paragraph [0121]. 
          Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to the combination of the primary references to space the scores at 5mm intervals, as is taught to be known by Nakano, in order to bend the board at these intervals as needed for a particular application. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (4437850) in view of either Hoff (3179023) or WO 2014/146036) as applied to claims 9-12 and 15-17 above, and further in view of either Hoppe et al (2014/0166520) or GB 2368074, cited by the applicant. 
           The combination of the primary references teach the invention substantially as claimed except for the C-flute profile of the fluted/corrugated sheet. 
           Both Hoppe et al and GB ‘074 teach C-flutes are a known type of fluted/corrugated structure. See paragraph [0124] in Hoppe et al and the Abstract in GB ‘074. 
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 11-17 have been considered but are moot because the new ground of rejection over the first and second intervals being different. The applicant also argues that Ono fails to teach an embosser/embossing as medium with flutes and/or corrugations since Ono fails to mention embossing and/or embosser. However, the teethed rollers 2 are the embossing and/or corrugator that forms flutes in the medium as shown in figure 3. Running a medium through teethed rollers embosses and flutes and/or corrugates the medium. Refer to Lorenz (1571594) or Brooksbank (2900673) as teaching references to the fact. Refer to figure 4 showing teethed rollers, as is shown in Ono. Also refer to page 1, lines 9-50, page 2, lines 40-50 and lines 100-110, page 3, lines 12-66 and lines 125-130 in Lorenz. Refer to figures 1 and 2 in Brooksbank showing teethed rollers 2 and 3 which flute/corrugate web 4, along with column 1, lines 15-23 and 64-68 and claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493. The examiner can normally be reached Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        11/17/2021